DETAILED ACTION
Claims 1, 3, 8-9, 11-12, 15-16, 19, 22-25, 30-31, 34 and 37-49 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/31/2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3, 7, 15-16, 18, 31, 33-34, 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kates (US 2007/0199040) in view of Smith et al. (US 2021/0021885), and further in view of James et al. (US 2015/0201031).

Claims 1, Kates teaches a method implemented by one or more computing devices, comprising:
determining, by the one or more computing devices and based on visual content of a content stream, a segment boundary of the content stream (i.e. user fast-forwarding through a commercial) (p. 0037);
“a plurality of user interactions” (i.e. marking start and end times is at least 2 interactions) (p. 0068, 0094);
storing, by the one or more computing devices, information indicating that the first segment boundary is the advertisement boundary (i.e. stored in remote server) (p. 0104).
Kates is not entirely clear in teaching a method implemented by one or more computing devices, comprising:
determining based on user interactions, from a plurality of users, corresponding to the segment boundary of the content stream, that the segment boundary is an advertisement boundary, wherein the determining that the segment boundary is the advertisement boundary comprises weighting the user interactions differently based on demographic information; and
Smith teaches the specific feature of:
“determining based on user interactions, from a plurality of users, corresponding to the segment boundary of the content stream (i.e. user behavior), that the segment boundary is an advertisement boundary” (i.e. content boundaries) (p. 0042-0044).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to determine segment boundaries as taught 
James teaches the specific feature of:
“wherein the determining that the segment boundary is the advertisement boundary (i.e. of Smith above) comprises weighting the user interactions differently based on demographic information” (p. 0009).  James teaches weighting user interactions, some of which maybe demographic information.  This weighting can be used in the system of Smith which uses an analysis of information to determine the boundary.  James fills the gap where other information such as demographic information is assigned particular significance i.e. weight.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide weighting to internet traffic as taught by James to the system of Kates to allow for scale clickstream data (p. 0009).

Claims 3, 34, Kates is silent regarding the method of claim 1, wherein the user interactions associated with the segment boundary of the content stream comprise at least one of:
tune-out events;
channel change events; 
fast-forward events; 
rewind events; or 
pause events.
Smith teaches the method of claim 1, wherein the user interactions associated with the segment boundary of the content stream comprise at least one of:
tune-out events  (i.e. fast forward) (p. 0044);
channel change events; 
fast-forward events; 
rewind events; or 
pause events.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to determine segment boundaries as taught by Smith to the system of Kates to account for false positives in an ad detection system (p. 0044).

Claim 7, Kates teaches the method of claim 1, wherein the plurality of user interactions comprise pause events (i.e. trick-play events) (p. 0032-0040).

Claim 15, Kates teaches a method comprising:
determining, by one or more computing devices and based on visual content of a content stream, a segment boundary of the content stream (i.e. user fast-forwarding through a commercial) (p. 0037).
Kates is silent regarding a method comprising:
aggregating, by the one or more computing devices and from a plurality of users, user interactions associated with the segment boundary of the content stream;

determining, based on the prioritization of the user interactions associated with the segment boundary of the content stream, that the segment boundary is an advertisement boundary; and
storing, by the one or more computing devices, information indicating that the segment boundary is the advertisement boundary.
Smith teaches a method comprising:
aggregating, by the one or more computing devices and from a plurality of users, user interactions associated with the segment boundary of the content stream (i.e. 0037, 0042-0044);
determining, based on the prioritization of the user interactions associated with the segment boundary of the content stream, that the segment boundary is an advertisement boundary (i.e. analysis of content similarity detector and user behavior detector) (p. 0042-0044); and
storing, by the one or more computing devices, information indicating that the segment boundary is the advertisement boundary (i.e. storing aggregated information) (p. 0037).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to determine segment boundaries as taught 
James teaches a method comprising:
determining, based on demographic information associated with the plurality of users (i.e. behavior), a prioritization of the user interactions associated with the segment boundary (i.e. of Smith) of the content stream (i.e. one or more weights), and wherein the prioritization comprises weighting user interactions of different demographics differently (p. 0009).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide weighting to internet traffic as taught by James to the system of Kates to allow for scale clickstream data (p. 0009).

Claims 16, Kates is not entirely clear in teaching the method of claim 15, wherein the weighting comprises weighting based on at least one of a genre, channel user age, user location, time of day, or social media group.
James teaches the method of claim 15, wherein the weighting comprises weighting based on at least one of a genre, channel user age, user location, time of day, or social media group (p. 0008-0009).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide weighting to internet traffic as taught by James to the system of Kates to allow for scale clickstream data (p. 0009).

Claims 18 and 33, Kates is silent regarding the method of claim 15, wherein the weighting comprises weighting based on a time of day the content stream is viewed.
James teaches the method of claim 15, wherein the weighting comprises weighting based on a time of day the content stream is viewed (p. 0008-0009).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide weighting to internet traffic as taught by James to the system of Kates to allow for scale clickstream data (p. 0009).

Claims 31, Kates is not entirely clear in teaching the method of claim 1, wherein the weighting the user interactions differently based on the demographic information comprises weighting based on at least one of genre, channel user age, user location, time of day, or social media group. 
James teaches the method of claim 8, further comprising:
wherein the weighting the user interactions differently based on the demographic information comprises weighting based on at least one of genre, channel, user age (p. 0008-0009), user location, time of day, or social media group, user location, time of day, or social media group.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide weighting to internet traffic as taught by James to the system of Kates to allow for scale clickstream data (p. 0009).

Claim 49, Kates is silent regarding the method of claim 1, further comprising aggregating the user interactions from the plurality of users.
Smith teaches the method of claim 1, further comprising aggregating the user interactions from the plurality of users (p. 0037).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to determine segment boundaries as taught by Smith to the system of Kates to account for false positives in an ad detection system (p. 0044).

Claim 22, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kates (US 2007/0199040) in view of Smith et al. (US 2021/0021885), and further in view of James et al. (US 2015/0201031), and Zigmond (US 2006/0041902).

Claim 22, Kates is silent regarding the method of claim 15, further comprising: 
receiving training information that is based on a plurality of previous user interactions for a plurality of previous content streams;
determining a genre of the content stream; and
filtering, based on the genre of the content stream, the training information to determine a subset of the plurality of previous user interactions,
wherein the determining that the segment boundary is the advertisement boundary is based on the subset of the plurality of previous user interactions.
Smith teaches the method of claim 15, further comprising: 
receiving training information that is based on a plurality of previous user interactions for a plurality of previous content streams (i.e. similarity detector) (p. 0042-0044).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to determine segment boundaries as taught by Smith to the system of Kates to account for false positives in an ad detection system (p. 0044).
Zigmond teaches the method of claim 15, further comprising: 
determining a genre of the content stream (i.e. type of segment, low, high, middle, island, etc.) (p. 0030-0033); and

wherein the determining that the segment boundary is the advertisement boundary is based on the subset of the plurality of previous user interactions (p. 0033).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided different segment types as taught by Zigmond to the system of Kates to allow for processing of different types of segments (p. 0033).

Claim 24, Kates is silent regarding the method of claim 15, further comprising: 
receiving training information that is based on a plurality of previous user interactions for a plurality of previous content streams;
determining a service provider of the content stream; and
filtering, based on the service provider of the content stream, the training information to determine a subset of the plurality of previous user interactions,
wherein the determining that the segment boundary is the advertisement boundary is based on the subset of the plurality of previous user interactions.
Smith teaches the method of claim 15, further comprising: 
receiving training information that is based on a plurality of previous user interactions for a plurality of previous content streams (i.e. similarity detector) (p. 0042-0044);

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to determine segment boundaries as taught by Smith to the system of Kates to account for false positives in an ad detection system (p. 0044).
Zigmond teaches the method of claim 15, further comprising: 
filtering, based on the service provider of the content stream, the training information to determine a subset of the plurality of previous user interactions (i.e. calculated correlations) (p. 0033);
wherein the determining that the segment boundary is the advertisement boundary is based on the subset of the plurality of previous user interactions (p. 0030-0033).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided user interactivity for finding boundaries as taught by Zigmond to the system of Kates to allow for multiple types of user interactivity to be used for determining commercial boundaries (p. 0005).

Claim 8, 11-12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kates (US 2007/0199040) in view of Smith et al. (US 2021/0021885), and further in view of James et al. (US 2015/0201031), and further in view of Knee et al. (US 2002/0095676).

Claim 8, Kates teaches a method comprising:
determining, by one or more computing devices and based on visual content of a content stream, a segment boundary of the content stream (i.e. user fast forwarding through a commercial) (p. 0037);
“determining, based on user interactions from a plurality of users and corresponding to the segment boundary of the content stream, a first set of user interactions and a second set of user interactions (i.e. start times and end times) (p. 0068, 0094).
Kates is silent regarding a method comprising: 
“a first set of user interactions associated with a first demographic and a second set of user interactions associated with a second demographic different from the first demographic”;
determining, based on the first set of user interactions associated with the first demographic being treated differently from the second set of user interactions associated with the second demographic that the segment boundary is an advertisement boundary; and
storing, by the one or more computing devices, information indicating that the segment boundary is the advertisement boundary.
Knee teaches a method comprising: 
“a first set of user interactions associated with a first demographic and a second set of user interactions associated with a second demographic different from the first demographic” (i.e. demographic categories) (p. 0008).

Smith teaches a method comprising:
“determining, based on the first set of user interactions (i.e. fast forward) being treated differently from the second set of user interactions (i.e. rewind) that the segment boundary is an advertisement boundary, (p. 0042-0044); and
storing, by the one or more computing devices, information indicating that the segment boundary is the advertisement boundary (i.e. aggregated information) (p. 0037).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to determine segment boundaries as taught by Smith to the system of Kates to account for false positives in an ad detection system (p. 0044).
James teaches the specific feature of: 
“determining (i.e. determining behavior), based on the first set of user interactions associated with the first demographic being treated differently from the second set of user interactions associated with the second demographic” (i.e. different groups of participants) (p. 0009).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide determination of behavior according to demographics of indivduals as taught by James to the system of Kates to 

Claim 11, Kates is silent regarding the method of claim 1, wherein the user interactions comprise at least one of:
tune-out events;
channel change events; 
fast-forward events; 
rewind events; or 
pause events.
Smith teaches the method of claim 1, wherein the plurality of user interactions comprise at least one of:
tune-out events  (i.e. fast forward) (p. 0053);
channel change events; 
fast-forward events; 
rewind events; or 
pause events.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to determine segment boundaries as taught by Smith to the system of Kates to account for false positives in an ad detection system (p. 0044).


Knee teaches a method comprising: 
“a first set of user interactions associated with a first demographic and a second set of user interactions associated with a second demographic different from the first demographic” (i.e. demographic categories) (p. 0008).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided demographic categories as taught by Knee to the system of Kates to allow for selection of specific advertisements (p. 0008).
James teaches the method of claim 8, further comprising:
wherein determining the first set of user interactions and the second set of user interactions is based on user age (p. 0008-0009), user location, time of day, or social media group.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide weighting to internet traffic as taught by James to the system of Kates to allow for scale clickstream data (p. 0009).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kates (US 2007/0199040) in view of Smith et al. (US 2021/0021885), and further in view of .

Claim 9, Kates is silent regarding the method of claim 8, wherein the determining that the segment boundary is the advertisement boundary is further based on a rate of change in the first set of user interactions.
Smith teaches the method of claim 8, wherein the determining that the segment boundary is the advertisement boundary (i.e. using user behavior) (p. 0042-0044).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to determine segment boundaries as taught by Smith to the system of Kates to account for false positives in an ad detection system (p. 0044).
Rowe teaches the specific feature of:
“a boundary is further based on a rate of change in the first set of user interactions” (p. 0050).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided statistics related to aggregate tuning as taught by Rowe to the system of Kates to allow for quality data related to advertisements (p. 0050).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kates (US 2007/0199040) in view of Smith et al. (US 2021/0021885), and further in view of .

Claim 19, Kates is silent regarding the method of claim 15, wherein the determining that the segment boundary is the advertisement boundary is based on a display of a game clock associated with the content.
Casagrade teaches the method of claim 15, wherein the determining that the segment boundary is the advertisement boundary is based on a display of a game clock associated with the content (i.e. detecting extension of boundary according to game time remaining) (p. 0035).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention detection of game time as taught by Casagrade to the system of Kates to allow for game clocks to determine boundaries (p. 0035).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kates (US 2007/0199040) in view of Smith et al. (US 2021/0021885), and further in view of James et al. (US 2015/0201031), and further in view of Needham et al. (US 2014/0282642).

Claim 21, Kates is silent regarding the method of claim 15, wherein the weighting is based on a genre of the content stream.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided weighting based on genre as taught by Needham to the system of Kates to create an overall attention indicator (p. 0036).

Claim 23, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable Kates (US 2007/0199040) in view of Smith et al. (US 2021/0021885), and further in view of James et al. (US 2015/0201031), and Zigmond (US 2006/0041902), and further in view of Tidwell et al. (US 2011/0015989).

Claim 23, Kates is silent regarding the method of claim 15, further comprising:
receiving training information that is based on a plurality of previous user interactions for a plurality of previous content streams;
determining a time of a day corresponding to the content stream; and
filtering, based on the time of the day corresponding to the content stream, the training information to determine a subset of the plurality of previous user interactions,
wherein the determining that the segment boundary is the advertisement boundary is based on the subset of the plurality of previous user interactions.
Smith teaches the method of claim 15, further comprising: 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to determine segment boundaries as taught by Smith to the system of Kates to account for false positives in an ad detection system (p. 0044).
Tidwell teaches the method of claim 15, further comprising:
determining a time of a day corresponding to the content stream (p. 0130); and
filtering, based on the time of the day corresponding to the content stream, the training information to determine a subset of the plurality of previous user interactions (i.e. filtering through data, extracting) (p. 0130),
wherein the determining that the segment boundary is the advertisement boundary is based on the subset of the plurality of previous user interactions (i.e. which ad has been inserted) (p. 0130).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided time of day metadata as taught by Tidwell to the system of Kates to allow for data extraction based on time of day (p. 0130).

Claim 27, Kates is silent regarding the method of claim 8, wherein the determining the first set of user interactions and the second set of user interactions is based on a time of day the content stream is viewed.
James teaches the specific features of:
“the first set of user interactions and the second set of user interactions” (p. 0009).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide weighting to internet traffic as taught by James to the system of Kates to allow for scale clickstream data (p. 0009).
Tidwell teaches the specific feature of:
“user interactions is based on a time of day the content stream is viewed” (p. 0130).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided time of day metadata as taught by Tidwell to the system of Kates to allow for data extraction based on time of day (p. 0130).

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kates (US 2007/0199040) in view of Smith et al. (US 2021/0021885), and further in view of James et al. (US 2015/0201031), and further in view of Chang et al. (US 2010/0199299).

Claim 25, Kates is silent regarding the method of claim 1, wherein the user interactions corresponding to the segment boundary of the content stream comprise volume change events, and the determining that the segment boundary is the advertisement boundary comprises weighting the volume change events differently based on demographic information.
Smith teaches the method of claim 1, “wherein the user interactions corresponding to the segment boundary of the content stream comprise change events (i.e. fast forward), and the determining that the segment boundary is the advertisement boundary” (p. 0042-0044).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to determine segment boundaries as taught by Smith to the system of Kates to account for false positives in an ad detection system (p. 0044).
Chang teaches the specific feature of “volume change events” (p. 0119).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide volume change events as taught by Chang to the system of Kates to allow for advertisement slots to be detected (p. 0130).
James teaches the specific feature of: “weighting the events differently based on demographic information (p. 0009).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide weight demographics differently as taught by James to the system of Kates to allow for further weighting to account for differences across demographics (p. 0009).

Claim 30, 37, 39, 40, 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kates (US 2007/0199040) in view of Smith et al. (US 2021/0021885), and further in view of James et al. (US 2015/0201031), and further in view of Tran et al. (US 2011/0185437).

Claim 30, Kates is silent regarding the method of claim 1, wherein the weighting the user interactions differently based on the demographic information comprises weighting user interactions of older users more heavily than user interactions of younger users.
Tran teaches the method of claim 1, wherein the weighting the user interactions differently based on the demographic information comprises weighting user interactions of older users more heavily than user interactions of younger users (i.e. table of weighting) (p. 0100-0102).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided different weighting schemes as taught by Tran to the system of Kates to provide different rules for accessing content (p. 0100-0102).

Claim 37, 39, Kates is silent regarding the method of claim 1, wherein the determining that the segment boundary is the advertisement boundary is further based on weighting, for a first genre, a first type of user interaction more heavily than a second type of user interaction.
Tran teaches the method of claim 1, wherein the determining that the segment boundary is the advertisement boundary is further based on weighting, for a first genre, a first type of user interaction more heavily than a second type of user interaction (i.e. table 1) (p. 0100-0102).


Claim 40, 42, Kates is silent regarding the method of claim 1, wherein, for each of a plurality genres, different weights are associated with different types of user interactions.
Tran teaches the method of claim 1, wherein, for each of a plurality genres, different weights are associated with different types of user interactions (i.e. table 1) (p. 0100-0102).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided different weighting schemes as taught by Tran to the system of Kates to provide different rules for accessing content (p. 0100-0102).

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable Kates (US 2007/0199040) in view of Smith et al. (US 2021/0021885), and further in view of James et al. (US 2015/0201031), and further in view of Oddo et al. (US 7962929).

Claim 36, Kates is silent regarding the method of claim 15, wherein the plurality of user interactions comprise volume change events.
Oddo teaches the method of claim 15, wherein the plurality of user interactions comprise volume change events (i.e. Oddo discloses scene detection based upon volume changes) (col. 7-9, lines 62-32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided rules for content items as taught by Oddo to the system of Kates to allow for processing of items of interest in content (col. 7-9, lines 62-32).

Claim 38, 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kates (US 2007/0199040) in view of Smith et al. (US 2021/0021885), and further in view of James et al. (US 2015/0201031), and further in view of Knee et al. (US 2002/0095676), and further in view of Tran et al. (US 2011/0185437).

Claim 38, Kates is silent regarding the method of claim 1, wherein the determining that the segment boundary is the advertisement boundary is further based on weighting, for a first genre, a first type of user interaction more heavily than a second type of user interaction.
Tran teaches the method of claim 1, wherein the determining that the segment boundary is the advertisement boundary is further based on weighting, for a first genre, a first type of user interaction more heavily than a second type of user interaction (i.e. table 1) (p. 0100-0102).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided different weighting 

Claim 41, Kates is silent regarding the method of claim 1, wherein, for each of a plurality genres, different weights are associated with different types of user interactions.
Tran teaches the method of claim 1, wherein, for each of a plurality genres, different weights are associated with different types of user interactions (i.e. table 1) (p. 0100-0102).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided different weighting schemes as taught by Tran to the system of Kates to provide different rules for accessing content (p. 0100-0102).

Claim 43, 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kates (US 2007/0199040) in view of Smith et al. (US 2021/0021885), and further in view of James et al. (US 2015/0201031), and further in view of Jones (US 2016/0337705).

Claim 43, 45 Kates is silent regarding the method of claim 1, wherein the segment boundary is a first segment boundary, the method further comprising:

Jones teaches the method of claim 1, wherein the segment boundary is a first segment boundary, the method further comprising:
discarding a second segment boundary subsequent to the first segment boundary, wherein the discarding is based on determining a quantity of time between the second segment boundary and the first segment boundary (i.e. discarding second scene) (claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided processing scene changes as taught by Jones to the system of Kates to allow for scene boundary detection (claim 1).

Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kates (US 2007/0199040) in view of Smith et al. (US 2021/0021885), and further in view of James et al. (US 2015/0201031), and further in view of Knee et al. (US 2002/0095676), and further in view of Jones (US 2016/0337705).

Claim 44 Kates is silent regarding the method of claim 1, wherein the segment boundary is a first segment boundary, the method further comprising:

Jones teaches the method of claim 1, wherein the segment boundary is a first segment boundary, the method further comprising:
discarding a second segment boundary subsequent to the first segment boundary, wherein the discarding is based on determining a quantity of time between the second segment boundary and the first segment boundary (i.e. discarding second scene) (claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided processing scene changes as taught by Jones to the system of Kates to allow for scene boundary detection (claim 1).

Claim 46, 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kates (US 2007/0199040) in view of Smith et al. (US 2021/0021885), and further in view of James et al. (US 2015/0201031), and further in view of Oddo et al. (US 2007/0169148)

Claim 46, 48, Kates is silent regarding the method of claim 1, wherein the determining that the segment boundary is the advertisement boundary further comprises:
determining, based on weighting the user interactions, a total value; and 

Oddo teaches the method of claim 1, wherein the determining that the segment boundary is the advertisement boundary further comprises:
determining, based on weighting the user interactions, a total value (i.e. score) (p. 0136); and 
comparing the total value to a threshold, wherein the threshold is based on a genre of the content stream (p. 0136).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided an overall score as taught by Oddo to the system of Kates to allow for measuring genres (p. 0136).

Claim 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kates (US 2007/0199040) in view of Smith et al. (US 2021/0021885), and further in view of James et al. (US 2015/0201031), and further in view of Knee et al. (US 2002/0095676), and further in view of Oddo et al. (US 2007/0169148).

Claim 47, Kates is silent regarding the method of claim 1, wherein the determining that the segment boundary is the advertisement boundary further comprises:
determining, based on weighting the user interactions, a total value; and 
comparing the total value to a threshold, wherein the threshold is based on a genre of the content stream.
Oddo teaches the method of claim 1, wherein the determining that the segment boundary is the advertisement boundary further comprises:
determining, based on weighting the user interactions, a total value (i.e. score) (p. 0136); and 
comparing the total value to a threshold, wherein the threshold is based on a genre of the content stream (p. 0136).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided an overall score as taught by Oddo to the system of Kates to allow for measuring genres (p. 0136).

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 8-9, 11-12, 15-16, 19, 22-25, 30-31, 34 and 37-49 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Claims 1, 3, 8-9, 11-12, 15-16, 19, 22-25, 30-31, 34 and 37-49 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170085933 A1	Czeck, JR.; David J. et al.
US 20170094341 A1	Berner; Mark et al.

Inquiries

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426


/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        1/22/2021